273 So. 2d 214 (1973)
In re STATE of Alabama
v.
HUNT OIL COMPANY, a corporation.
Ex parte HUNT OIL COMPANY, a corporation.
SC 231.
Supreme Court of Alabama.
February 15, 1973.
Fontaine M. Howard, of Capell, Howard, Knabe & Cobbs, Montgomery, for petitioner.
JONES, Justice.
Petition of Hunt Oil Company, a Corporation, for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in State of Alabama v. Hunt Oil Company, a Corp., 49 Ala.App. 445, 273 So. 2d 207.
Writ denied.
HEFLIN, C.J., and COLEMAN, BLOODWORTH and McCALL, JJ., concur.